Citation Nr: 1756621	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  07-04 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel






INTRODUCTION

The Veteran had honorable active duty service with the United States Marine Corps from May 2000 to June 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since transferred to the RO in Boston, Massachusetts.  The Veteran timely perfected an appeal to the Board.

In April 2007, the Veteran filed a claim of entitlement to TDIU.  It is unclear why the RO did not adjudicate this matter in the first instance.  In June 2012, the Board raised the issue of TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the issue for additional evidentiary development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, remand is again required to properly adjudicate the remaining issue on appeal.  

In June 2012, the Board remanded for specific development, to include: 1) provide notice pursuant to the Veterans Claims Administration Act (VCAA) that includes the criteria for establishing entitlement to TDIU; and 2) notify the Veteran that he may submit additional lay statements from himself, as well as from individuals who have firsthand knowledge of his employment history and the effects of his service-connected disabilities thereon.  

Unfortunately, it appears from the claims file that the Veteran's address may not be current.  While a subsequent development letter was sent, and was not returned to sender, both the Supplemental Statement of the Case and a Board notification letter were returned as undeliverable using that same address.  Even though not all documents were returned as undeliverable, it appears that the Veteran's mailing address is currently incorrect.  In an effort to ensure both due process and compliance with the prior remand directives, VA should confirm the Veteran's current mailing address and resend the April 2017 development letter.

Updated VA records should also be obtained on remand.  See 38 C.F.R. § 3.159(c)(2) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative to obtain the Veteran's current mailing address.  All efforts to obtain this information should be documented in the claims folder. 

2.  Thereafter, resend the April 2017 development letter to the Veteran and again ask him to identify any relevant records relating to his TDIU claim.  He should also be asked to provide a detailed work history since April 2007, to include lay statements from himself and anyone with knowledge of the impact of his service-connected disabilities on his employment.  

3.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's service-connected disabilities since April 2017.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




